       Case
       Case 5:14-fj-00005-HE
            5:14-fj-00005-HE Document
                             Document 233-1
                                      192-1 Filed
                                            Filed 03/11/21
                                                  02/28/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 3
                                                                     3



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

UNIVERSITAS EDUCATION, LLC,                )
                                           )
         Petitioner/Judgment Creditor,     )
                                           )
vs.                                        )     Case No.: 14-FJ-05-HE
                                           )
AVON CAPITAL, LLC,                         )
                                           )
         Respondent/Judgment Debtor,       )
                                           )
ASSET SERVICING GROUP, LLC,                )
                                           )
         Respondent/Garnishee,             )
                                           )
SDM HOLDINGS, LLC,                         )
                                           )
         Respondent/Garnishee,             )
                                           )
and                                        )
                                           )
AVON CAPITAL, LLC, a Wyoming               )
limited liability company,                 )

 NON-CONTINUING AND GENERAL GARNISHEE’S ANSWER/AFFIDAVIT

STATE OF CONNECTICUT             )
                                 )   ss.
COUNTY OF ____________           )

       I, Kathy Kehoe, on behalf of garnishee SDM Holdings, LLC, in answer to a
garnishment summons allegedly served on or around December 9, 2015, and having
knowledge of the facts and being sworn state:

      1. That garnishee is SDM Holdings, LLC, which was formed as a limited liability
         company organized under the laws of the State of Oklahoma, and the official
         title of the person answering on behalf of garnishee is manager.

      2. At the time of the service of the garnishment summons, or upon the date it
         became effective, i.e., December 9, 2015, the garnishee was not indebted to the

                                           1


                             Exhibit 1 Page 1 of 3
                            Exhibit A-1 Page 1 of 3
 Case
 Case 5:14-fj-00005-HE
      5:14-fj-00005-HE Document
                       Document 233-1
                                192-1 Filed
                                      Filed 03/11/21
                                            02/28/20 Page
                                                     Page 2
                                                          2 of
                                                            of 3
                                                               3



   judgment debtor, Avon Capital, LLC, which was either a Connecticut or
   Nevada limited liability company, for any amount of money nor did the
   garnishee have possession or control of any property, money, goods, chattels,
   credits, negotiable instruments or effects belonging to the judgment debtor or
   in which the judgment debtor had an interest because the
   employee/individual/judgment debtor was owned, in whole or in part, by such
   entities or otherwise indebted to them.

3. Nothing has been withheld due to a prior garnishment or continuing
   garnishment.

4. The garnishee makes the following claim of exemption on the part of the
   judgment debtor(s), or has the following objections, defenses or set-offs to
   judgment creditor’s right to apply garnishee’s indebtedness to judgment debtor
   upon judgment creditor’s claim: SDM Holdings, LLC is neither owned by nor
   indebted to the actual judgment debtor(s): Avon Capital, LLC, a Connecticut
   limited liability company and/or Avon Capital, LLC, a Nevada limited liability
   company.




                                    2


                       Exhibit 1 Page 2 of 3
                      Exhibit A-1 Page 2 of 3
Case
Case 5:14-fj-00005-HE
     5:14-fj-00005-HE Document
                      Document 233-1
                               192-1 Filed
                                     Filed 03/11/21
                                           02/28/20 Page
                                                    Page 3
                                                         3 of
                                                           of 3
                                                              3




                   Exhibit 1 Page 3 of 3
                  Exhibit A-1 Page 3 of 3
